DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (Claims 1-8) in the reply filed on 05/02/2022 is acknowledged.
In view of Applicant’s Arguments and Amendments filed on 05/02/2022, the Restriction Requirement mailed on 02/10/2022 is withdrawn. In the Restriction Requirement filed on 02/10/2022, Examiner stated that Groups I and II lack unity of invention and that the special technical feature did not make a contribution over the prior art, Li (CN 108330344A). However, in view of Applicant’s Amendment to independent claims 1 and 9, Li fails to disclose the shared technical feature, therefore Applicant’s arguments and amendments are found to be persuasive. Claims 10-19 are newly added claims that depend on independent claims 1 and 9. Claims 1-19 are examined below. 
Claim Objections
The following claims are objected to for the following informalities:
In claim 1, lines 4-7, the phrase --the filler metal being subjected to a supply of energy so as to become molten and to constitute, upon solidifying, said layer, wherein the filler metal takes the form of a powder, the exposure of which to an energy beam results in a melting followed by a solidification, so as to form a solid layer-- should be replaced with the phrase --the filler metal being subjected to an energy beam so as to become molten and to constitute, upon solidifying, said solid meta layer, wherein the filler metal takes the form of a powder--.  


Claim Interpretation
Claim 2 recites the limitation, “wherein the aluminum alloy comprises no Cu and/or Ce and/or mischmetal and/or Co and/or La and/or Mn and/or Cr”. This is being interpreted as an aluminum alloy that only requires one of the elements to be absent, but one or all of these elements can also be absent from the aluminum alloy. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “Zr and/or Hf and/or Er and/or Sc and/or Ti, according to a mass fraction from 0.5 to 4%, and according to a mass fraction less than or equal to 4% in total” renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “according to a mass fraction less than or equal to 4%”, and the claim also recites” Zr and/or Hf and/or Er and/or Sc and/or Ti, according to a mass fraction from 0.5 to 4%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, Examiner interprets the phrase to mean, ““Zr and/or Hf and/or Er and/or Sc and/or Ti, according to a mass fraction from 0.5 to 4%”.
Regarding claims 6 and 13, the phrase “wherein the aluminum alloy also comprises at least one element to refine the grains, optionally AlTiC or AlTiB2” renders the claim indefinite. It is unclear what is specifically being added to the aluminum alloy to refine the grains. AlTiC and AlTiB2 are compounds and are not elements so it is not clear whether elements or compounds are being added to the aluminum alloy to refine the grains. 
Regarding claim 9, the claim as a whole is indefinite and requires amending. All instances of the phrase “optionally consisting of” or “optionally from” renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, the phrase “Zr and/or Hf and/or Er and/or Sc and/or Ti, according to a mass fraction from 1.5 to 2%, and according to a mass fraction less than or equal to 2% in total” renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claims 2-5, 7-8, 11-12, and 14-19 are rejected based on their dependencies to the rejected claims above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/282,262. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/282,262 teaches an a process for manufacturing a part made of an aluminum alloy comprising 2 to 8% Fe, 0.5 to 2.5% Zr, <1% Si, <0.5% Cu, and less than <0.2% Mg, which overlaps with the elemental mass% ranges as recited in the instant claims and further specifies similar properties, microstructure properties, and a substantially similar process of forming successive solid metal layers from an aluminum alloy composition as disclosed in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734